           Case 1:18-cv-01513-DAD-EPG Document 23 Filed 06/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE MARTINEZ, an individual,                      Case No. 1:18-cv-01513-DAD-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    LEPRINO FOODS COMPANY, et al.,

15                    Defendants.                        (ECF No. 22)

16

17          Plaintiff, Jose Martinez, and Defendant, Leprino Foods Company, have filed a stipulation

18    to dismiss the entire action with prejudice (ECF No. 22). In light of the stipulation, the case has

19    ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of San Jose,

20    111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed

21    to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     June 15, 2020                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
